Citation Nr: 9915521	
Decision Date: 06/03/99    Archive Date: 06/15/99

DOCKET NO.  94-25 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, her husband, and her mother


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1977 to July 1978.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 1993 RO rating decision that denied service 
connection for a psychiatric disability.  In May 1996, the 
Board remanded the case to the RO for additional development, 
and the file was returned to the Board in 1999.



FINDING OF FACT

The veteran has a chronic acquired psychiatric disability 
that had its onset in service.


CONCLUSION OF LAW

Bipolar disorder was incurred in active service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from August 1977 to July 1978.

Service medical records show that the veteran was seen for 
psychiatric problems in 1978.  These records show that the 
veteran's psychiatric problems began shortly after arriving 
in Hawaii around January 1978.  A report shows she was seen 
in February 1978 and treated with Valium for 
anxiety/depression secondary to situational maladjustment.  
In March 1978 she was treated for nervous problems with 
Librium.  Another  report of treatment in March 1978 reveals 
that she was upset and crying after being beaten by her then 
husband and treated with Valium.  No significant physical 
abnormalities were found.  Acute anxiety was recorded in 
March 1978.  A summary of hospitalization in May 1978 shows 
that she was brought to the hospital by ambulance.  The 
diagnoses were acute situational reaction with suicide 
gesture, manifested by projected overdose of 3 Quaaludes and 
3 beers; precipitating stress, marital; predisposition, 
severe character problems with hysterical type personality; 
impairment, none.  

The service medical records show that she was treated for 
mental problems in May and June 1978 with Valium.  The nature 
of her problem was noted to be situational reaction in June 
1978.  In June 1978, she underwent a psychiatric 
consultation.  It was noted that she was having extreme 
marital discord and that she had overdosed before.  She was 
weepy and hysterical.  The impression was depression in an 
hysterical person.  At the time of her medical examination 
for separation from service in June 1978 she gave a history 
of frequent trouble sleeping, depression or excessive worry, 
and nervous trouble.  The report of her medical examination 
at that time does not show the presence of a psychiatric 
disability, but notes her history of episodes of dizziness or 
fainting spells, frequent trouble sleeping, depression or 
excessive worry, and nervous trouble regarding reaction to 
personal problems, marital discord, and non-adjustment to 
hospitalization for 2 to 3 days in May 1978 for drug overdose 
and that she was undergoing treatment for psychiatric 
symptoms at the time of her medical examination for 
separation from service.

VA and private medical reports show that the veteran was 
treated and examined for various conditions in the late 
1970's, 1980's, and 1990's.  The more salient medical reports 
with regard to her claim for service connection for a 
psychiatric disability are discussed in the following 
paragraphs.

In August 1978, the veteran underwent a general medical 
examination at a VA medical facility.  A psychiatric 
disability was not found.

Private medical reports dated in the 1990's reveal that the 
veteran was treated in 1983 and 1984 for psychiatric problems 
classified as adjustment disorder and borderline personality 
disorder; in 1988 for psychiatric problems classified as 
personality disorder, alcohol dependence, polysubstance 
abuse, manic disorder, and bipolar disorder.

A letter dated in May 1992 from the office of Paula M. S. 
Lopez to the veteran is to the effect that Dr. Lopez had 
passed away and that the information requested was not 
available.

A letter from Mark Schachter, psychologist, dated in January 
1994, is to the effect that the veteran was treated by Dr. 
Paula Lopes from 1979 to 1987 for bipolar disorder.  Mr. 
Schachter noted that he had no knowledge of the veteran's 
case, but had performed psychotherapy on her daughter and was 
peripherally aware of her diagnosis.

VA medical reports of the veteran's psychiatric treatment 
from 1992 to 1996 show that she was treated for psychiatric 
problems, primarily classified as bipolar disorder.

Statements from relatives of the veteran, including her first 
husband, dated in the 1990's, are to the effect that the 
veteran had no psychiatric problems prior to entry into 
service and that her psychiatric problems began in service.

The veteran, her husband (second husband), and mother 
testified at a hearing before the undersigned in February 
1996.  The testimony is to the effect that the veteran had no 
psychiatric problems before service and that these problems 
began in service, and continued to the present time.

In May 1996, the Board remanded the case to the RO for 
additional development, including a psychiatric examination 
of the veteran in order to determine the nature and extent of 
her psychiatric disability and to obtain a medical opinion as 
to the initial onset of any psychiatric disability found.  In 
August 1996, she underwent the requested VA psychiatric 
examination.  The examiner concluded that there was no 
evidence of manic symptoms, that she had a psychiatric 
history suggestive of chronic-depressive symptoms, and that 
her symptoms were not specific to any major mental illness.  
The Axis I diagnosis was dysthymic disorder.

The veteran complained that the August 1996 VA psychiatric 
examination was inadequate and the RO requested another VA 
psychiatric examination.  In October 1996, she underwent 
another VA psychiatric examination and the examiner reviewed 
the evidence in her claims folder.  The Axis I diagnoses were 
bipolar disorder or manic depressive illness and 
polysubstance abuse in remission.  The Axis II diagnosis was 
borderline personality traits or disorder.  In November 1996, 
the report was returned to the examiner for additional 
information, including an opinion as to the onset of the 
veteran's psychiatric disorder.

An addendum to the report of the veteran's VA psychiatric 
examination in October 1996 dated in January 1997 notes that 
additional information was provided by the examiner who 
conducted the examination.  The psychiatrist opined that the 
onset of the veteran's psychiatric disability, bipolar 
disorder, was around January 1978 when she was stationed in 
Hawaii and started having an extra amount of energy and 
showing up in the Emergency Room because she was chronically 
anxious and could not stop herself from doing a lot of 
things.  Also at that time she spent a lot of money, and the 
examiner believed that this was probably her first hypomanic 
or manic episode.  Although she was diagnosed as having 
dysthymia at that time, it was very probable that this was 
the beginning of her bipolar disorder.  


B.  Legal Analysis

The veteran's claim for service connection for a psychiatric 
disability is well grounded, meaning it is plausible.  The 
Board finds that all relevant evidence has been obtained with 
regard to the claim and that no further assistance to the 
veteran is required to comply with VA's duty to assist her.  
38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The evidence shows that the veteran has been treated for 
psychiatric problems, variously classified to include alcohol 
dependence, polysubstance abuse, personality disorder, 
anxiety, depression, and bipolar disorder.  Alcohol 
dependence and polysubstance abuse are conditions considered 
to be the result of willful misconduct and not disabilities 
for VA compensation.  38 U.S.C.A. §§ 101(16), 105(a) (West 
1991); 38 C.F.R. § 3.301 (1998); VAOPGCPREC 2-97, VAOPGCPREC 
2-98.  Nor is a personality disorder considered a disability 
for VA compensation.  38 C.F.R. § 3.303(c).

The service medical records reveal that the veteran was 
treated for psychiatric problems classified as depression or 
dysthymia and anxiety, and that a psychiatric disability was 
not found at the time of her medical examination for 
separation from service in June 1978.  The report of her 
medical examination in June 1978, however, did note that she 
was receiving psychiatric treatment for symptoms at time of 
her separation from service.


The post-service medical records indicate that she received 
continuous psychiatric treatment after separation from 
service.  While reports of her treatment by Dr. Lopez from 
1979 to 1987 are not available, there is a report from a 
psychologist who did not treat her, but was familiar with her 
case, indicating that she was being treated for bipolar 
disorder by Dr. Lopez during this time.  Other post-service 
medical records show treatment for psychiatry problems since 
1983, and that her current Axis I diagnosis is bipolar 
disorder.




Statements from acquaintances of the veteran and testimony 
from her, her husband, and her mother at a hearing before the 
undersigned in 1996 are to the effect that she had no 
psychiatric problems prior to service and that these problems 
began in service.  In 1996, the Board remanded the case to 
the RO in order to have the veteran undergo psychiatric 
examination to determine the nature and extent of her 
psychiatric problems, and to obtain an opinion as to the 
earliest manifestation of any psychiatric condition found.  
In August 1996, the veteran underwent a VA psychiatric 
examination and found to have dysthymic disorder, but this 
examination was considered inadequate and another psychiatric 
examination was conducted in October 1996.  At this latter 
examination the diagnosis was bipolar disorder and in an 
addendum to the report of this examination dated in January 
1997, the psychiatrist who conducted the October 1996 
examination opined that this disorder had its onset around 
January 1978 while the veteran was in service.  The examiner 
noted that the veteran's psychiatric problems in early 1978 
diagnosed as dysthymia were probably the initial 
manifestation of the bipolar disorder.


After consideration of all the evidence, the Board finds that 
the service medical records alone are insufficient to 
demonstrate the presence of a chronic acquired psychiatric 
disability, but when these records are considered with the 
medical evidence of the veteran's treatment after service, 
including the report of her VA psychiatric examination in 
October 1996 with the diagnosis of bipolar disorder and the 
opinion of the psychiatrist who conducted this examination 
that this condition was initially manifested in service, the 
Board finds that the evidence shows that the bipolar disorder 
began in service.  There is no medical evidence of record to 
refute the conclusion that the veteran has bipolar disorder 
that began in service other than the report of her VA 
psychiatric examination in August 1996 that was considered 
inadequate to adjudicate the merits of the claim being 
considered in this appeal.  Hence, the Board finds that the 
evidence supports granting service connection for bipolar 
disorder.



ORDER

Service connection is granted for bipolar disorder.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

